 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 2:18-po-00349-SAB
12                        Plaintiff,                  [Citation #6238204]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   MARIA PRICE
15                        Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby moves to dismiss Case No.
20 2:18-po-00349-SAB [Citation #6238204] against MARIA PRICE without prejudice in the interest of

21 justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23 DATED: December 19, 2018                             Respectfully submitted,

24                                                      McGREGOR W. SCOTT
                                                        United States Attorney
25
                                                By:     /s/ Gary M. Leuis
26                                                      GARY M. LEUIS
                                                        Special Assistant United States Attorney
27

28
                                                       1
29                                                                               U.S. v. Price
                                                                    Case No. 2:18-po-00349-SAB
30
 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 2:18-po-00349-SAB [Citation #6238204] against
 4 MARIA PRICE be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 20, 2018
                                                   UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29                                                                             U.S. v. Price
                                                                  Case No. 2:18-po-00349-SAB
30
